Citation Nr: 0947425	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

The propriety of the reduction of the disability evaluation 
for benign pleural plaquing due to asbestos from 60 percent 
disabling to noncompensable, effective July 1, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1958 to March 
1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.    

In February 2008, the Veteran participated in an informal 
conference with a Decision Review Officer (DRO) at the RO.  
The report of the conference is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the reduction of the disability 
evaluation for his service-connected disability was improper.  

The record reveals that the Veteran was originally granted 
service connection for asbestosis in a May 2003 rating 
decision.  The Veteran was granted a 30 percent disability 
evaluation for asbestosis, effective November 22, 2002.  In 
an October 2006 rating decision, the RO recharacterized the 
Veteran's service-connected disability as "benign pleural 
plaquing due to asbestos" and increased the disability 
evaluation to 60 percent disabling, effective July 12, 2006.  
By a January 2007 rating decision, the RO proposed to reduce 
the Veteran's 60 percent disability evaluation to 0 percent.  
In a July 2007 rating decision, the RO reduced the Veteran's 
60 percent disability evaluation to 0 percent, effective June 
1, 2007.  In the decision, the RO explained that the evidence 
did not reveal any current asbestosis and that the asbestos-
related pleural plaques were stable and without clinical 
significance.  Lastly, the RO issued a rating decision in 
July 2007, assigning an effective date of July 1, 2007.  

With respect to rating reduction cases, the VA regulations 
"impose a clear requirement that VA rating reductions, as 
with all VA rating decisions, be based upon a review of the 
entire history of the veteran's disability."  Brown v. 
Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 
4.2, 4.13).  A rating reduction requires an inquiry as to 
"whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421.  Thus, in any rating-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.  

In reviewing the medical evidence of record, the Board finds 
that further development is necessary prior to adjudication 
of the issue.  Initially, the Board recognizes that the 
December 2006 VA examination report shows that there was no 
evidence of asbestosis and that the Veteran's benign pleural 
plaquing was of no clinical significance.  The VA examiner 
also noted that there was no restrictive lung disease found.  
However, in contrast, the private treatment records dated in 
June 2007 reveal findings of mild restrictive lung disease.  
The private physician noted that the Veteran did not have 
asbestosis yet explained that the early interstitial changes 
on chest x-ray were consistent with asbestos exposure and 
mild restrictive lung disease was secondary to this. 

In light of the above, the Board finds that the medical 
evidence is conflicting as to the presence of restrictive 
lung disease and whether it is part of, or related to, the 
Veteran's service-connected benign pleural plaquing due to 
asbestos exposure.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Because the case presents 
complex medical and unresolved factual questions which the 
Board is precluded from deciding based on its own 
unsubstantiated medical conclusions, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Consequently, the Board finds that a remand for a new VA 
examination must be completed.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to determine the present 
severity of his service-connected benign 
pleural plaquing due to asbestos.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, to include 
administration of pulmonary function 
testing.  To the extent possible, the 
examiner should differentiate between any 
impairment due to the service-connected 
benign pleural plaquing and other 
nonservice-connected lung disorders.  If 
such a differentiation cannot be made 
between symptoms of one lung disorder and 
symptoms of another, the examiner should 
so state.  The examiner should also 
specifically address whether the Veteran 
has restrictive lung disease and, if so, 
whether any existing restrictive lung 
disease is part of, or otherwise related 
to, the Veteran's service-connected benign 
pleural plaquing due to asbestos.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

